Citation Nr: 0102966	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
February 1951.  This appeal arises from a February 1999 
rating action which denied service connection for 
adenocarcinoma of the prostate as a result of exposure to 
ionizing radiation, and a July 1999 rating action which 
denied service connection for adenocarcinoma of the colon as 
a result of exposure to ionizing radiation.

In March 2000, the veteran gave testimony at a 
videoconference hearing at the RO with the undersigned Member 
of the Board of Veterans Appeals (Board) in Washington, D.C.   

In his August 1999 Substantive Appeal, the veteran raised the 
issue of service connection for hypertension.  That issue has 
not been adjudicated by the RO and is not properly before the 
Board for appellate consideration at this time, and is thus 
referred to the RO for appropriate action.


REMAND

The veteran contends that his colon and prostate cancer 
resulted from exposure to radiation while assigned to the 
118th Station Hospital, "Fukuoka Kyushu," Japan in 1948 and 
1949.  

The Board notes that service connection for a disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service may be demonstrated under 3 
different theories of entitlement.  Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  1st, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 
3.309(d) (2000).         2nd, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2000).  3rd, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
(2000) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

With respect to the 1st theory of entitlement to service 
connection, the Board notes that 38 C.F.R. § 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of that 
section shall be service-connected if they become manifest in 
a "radiation-exposed veteran."  The provisions of 38 C.F.R. § 
3.309(d) limit the diseases subject to presumptive service 
connection to those specified in 38 C.F.R. § 3.309(d)(2).  
Since colon and prostate cancer are not diseases listed in 
paragraph (d)(2), the Board finds that the provisions for 
presumptive service connection are not for application in 
this case.

As to the 2nd theory of entitlement to service connection, 
the record shows that colon and prostate cancer are 
"radiogenic diseases," and it appears that the diseases 
became manifest within the applicable time period.  See 38 
C.F.R. § 3.311(b)(2)(ii), (b)(5).  The provisions of 
38 C.F.R. § 3.311 require that a dose assessment be made in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure.  
38 C.F.R. § 3.311(a); see also Ramey v. Gober, 120 F. 3d 
1239, 1244 (Fed. Cir. 1997).  As the veteran's colon and 
prostate cancer are "radiogenic diseases," and he has alleged 
that they resulted from exposure to radiation, the Board 
finds that a dose assessment is required in this case. 

Dose data will be requested from the U.S. Department of 
Defense (DoD) in claims based upon participation in 
atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan prior to  1 July 1946.  38 C.F.R. § 
3.311(a)(2).  In all other claims involving radiation 
exposure (as in this case), a request will be made for any 
available records concerning a veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, his Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to his radiation dose in service.  38 C.F.R.         
§ 3.311(a)(2)(iii) provides that all such records will be 
forwarded to the VA Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies. 

In this case, the RO by letter of December 1998 requested 
dose data about the recorded level of the veteran's radiation 
exposure from the DoD Defense Nuclear Agency (now the Defense 
Threat Reduction Agency (DTRA)).  In that letter, the RO 
correctly asserted that the veteran was claiming service 
connection for colon and prostate cancer as secondary to 
radiation exposure under 38 C.F.R. § 3.311(b).  In its 
February 1999 response to the RO, the DTRA did not provide 
information about the amount of radiation to which the 
veteran was exposed while at the 118th Station Hospital in 
Japan in 1948 and 1949, and instead cited the regulation 
regarding the occupation of Hiroshima and Nagasaki, and 
stated that the veteran's period of service from 1948 to 1951 
was outside the specified time frame as defined by the VA.  
In effect, the Board finds that the DTRA failed to provide 
the dose estimate as required pursuant to 38 C.F.R. § 3.311 
(a).

As noted above, 38 C.F.R. § 3.311(a)(1) requires that a dose 
assessment be made in all claims where a veteran has a 
radiogenic disease and alleges that such disease is due to 
radiation exposure.  Accordingly, the Board finds that 
further development of the evidence must be undertaken to 
ensure that a dose estimate can be obtained.  Since the 
veteran is not contending that he was exposed to atmospheric 
nuclear testing or participation in the American occupation 
of Hiroshima or Nagasaki, Japan prior to 1 July 1946, a 
request must be made pursuant to 38 C.F.R. § 3.311(a)(2)(iii) 
for any available records concerning his exposure to 
radiation.  Thereafter, any such records should be forwarded 
to the VA Under Secretary for Health, who will be responsible 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies.   

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On 9 November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of the VA with respect to the duty to assist the 
veteran, and superceded the decision of the U.S. Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. 6 November 2000) (per curiam), which 
had held that the VA cannot assist in the development of a 
claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  In 
light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, this case is 
REMANDED to the RO for the following action: 

1. The RO should ensure that copies of 
all pertinent records of treatment of 
the veteran's disabilities are 
contained in the claims folder.  In 
particular, the RO should obtain the 
veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service 
medical records, and other records 
which may contain information 
pertaining to his radiation dose in 
service.  Copies of all requests for 
such records, responses to the 
requests, and all records obtained 
should be associated with the claims 
folder.

2. Thereafter, the RO should develop the 
veteran's claims for service 
connection for colon and prostate 
cancer pursuant to the provisions of 
38 C.F.R. § 3.311(a)(2)(iii).  
Specifically, the RO should forward 
the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service 
medical records, and other records 
which may contain information 
pertaining to his radiation dose in 
service to the VA Under Secretary for 
Health for preparation of a dose 
estimate based on available 
methodologies.  The RO should take any 
appropriate action suggested in the 
event that it cannot provide a dose 
estimate for the veteran.

3. If it is determined that the veteran 
was exposed to ionizing radiation as 
claimed, the issue should be referred 
to the VA Under Secretary for Benefits 
under 38 C.F.R. § 3.311(c) as provided 
by 38 C.F.R. § 3.311(b)(1).  See 
Wandel v. West, 11 Vet. App. 200, 205 
(1998) (absent competent evidence of 
radiation exposure, the VA is not 
required to forward a claim to the VA 
Under Secretary for Benefits).

4. After the abovementioned development 
has been concluded, the RO should 
review the claims folder and ensure 
that all the foregoing development has 
been conducted and completed.  If any 
development is incomplete, appropriate 
corrective action must be taken.

5. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
VCAA Sections 3 and 4 (to be codified 
as amended at       38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (17 November 2000), 
00-92             (13 December 2000), 
and 01-02 (9 January 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the VA, including final regulations 
and precedent opinions of the VA 
General Counsel.  Any binding and 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  After undertaking any 
additional development deemed 
appropriate, the RO should 
readjudicate the issues of service 
connection for colon and prostate 
cancer.  

If the decisions remain adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case, and the case should be returned to the Board for 
further appellate consideration.  The purpose of this Remand 
Order is to further develop the record and to ensure due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This Remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000)




